Citation Nr: 0712292	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
disability during the period prior to February 4, 2004, and a 
rating in excess of 30 percent for the period beginning April 
1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2005 and July 2006, at which times the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.

During the course of the appeal, the veteran underwent a 
total left knee replacement.  In a March 2004 rating 
decision, the RO awarded a temporary 100 percent disability 
evaluation from February 4, 2004, through March 2004, a 100 
percent evaluation from April 1, 2004, through March 2005, 
and a 30 percent evaluation from April 1, 2005.  This has not 
satisfied the veteran's appeal.


FINDINGS OF FACT

1.  For the period prior to February 4, 2004, the veteran's 
left knee disability was manifested by limitation of motion; 
flexion was not limited to less than 30 degrees and extension 
was not limited to more than 5 degrees, and there was no 
instability, subluxation or locking of the knee.

2.  For the period beginning April 1, 2005, the veteran's 
left knee disability has been manifested by limitation of 
motion; flexion has not been limited to less than 15 degrees; 
and extension has not been limited to more than 5 degrees.

3.  The total left knee replacement is not manifested by 
severe painful motion or weakness.  

4.  Beginning December 22, 2005, the veteran's left knee has 
manifested instability that more nearly approximates slight 
than moderate.  

CONCLUSIONS OF LAW

1.  For the period prior to February 4, 2004, the criteria 
for a disability rating in excess of 20 percent for the 
veteran's left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 
(2006).

2.  For the period from April 1, 2005, through December 21, 
2005, the criteria for a disability rating in excess of 30 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 
5260, 5261 (2006).

3.  Beginning December 22, 2005, the left knee disability 
warrants the minimum 30 percent rating under Diagnostic Code 
5055 and a separate 10 percent rating for instability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in August 2005 and August 2006, subsequent to its 
initial adjudication of the claim.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the VA to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  In this regard, 
the Board notes that in the August 2006 letter, the 
originating agency requested the veteran to provide 
identifying information and authorization necessary for it to 
obtain any records pertaining to his disability retirement.  
The veteran failed to provide the requested information and 
authorization.  The Court has held that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, the Board concludes that 
further development to obtain such records is not in order.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
December 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The veteran was awarded service connection for his left knee 
disability in a September 1977 rating decision.  A temporary 
100 percent disability rating was assigned from May 17, 1977, 
and a 20 percent rating was assigned from July 1, 1977.  The 
veteran's current claim for an increased rating was received 
in August 2002.  As noted above, following the veteran's 
February 2004 total left knee replacement, a temporary 100 
percent evaluation was assigned from April 1, 2004, and a 30 
percent evaluation was assigned from April 1, 2005.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in September 2002.  He stated 
that he noticed increased pain in his left knee during the 
past few years and that his knee felt like it would give out.  
He complained of fatigability and a lack of endurance, as 
well as swelling and increased pain with prolonged standing.  
The veteran denied experiencing locking of the knee.  He was 
employed as a postal worker and had missed approximately 20 
days of work in the past year secondary to his knee.  

Upon physical examination, the examiner noted that the 
veteran ambulated with a mildly antalgic gait.  The left knee 
had a markedly bony appearance over the medial aspect.  Range 
of motion was measured with full extension to 0 degrees and 
flexion to 100 degrees.  There were patellofemoral crepitus 
and moderate tenderness over the medial joint line.  
McMurray's sign was negative.  Upon repetitive flexion and 
extension, the veteran complained of increased pain.  June 
2002 X-rays of the left knee showed marked degenerative joint 
disease involving the mediolateral compartment with 
osteophytic formation as well as cycstic changes in the 
tibial plateau region.  The diagnosis was severe degenerative 
joint disease of the left knee with cystic changes in the 
proximal tibia.

Treatment records from the Albany VA Medical Center (VAMC) 
show that in June 2002 the veteran had full range of motion 
of his left knee, as well as no signs of instability.  He was 
diagnosed with patellar femoral syndrome.  In August 2003, 
flexion of the left knee was to 120 degrees and extension was 
to 5 degrees.  The knee was non-tender with  trace edema in 
the medial and lateral compartments.  The veteran was able to 
internally and externally rotate and flex his left knee 
without limitation, but he did experience some pain with 
resistance.  

On February 4, 2004 the veteran underwent a left total knee 
replacement.  He received physical therapy from February 2004 
to June 2004.  In May 2005, more than a year after his 
surgery, the veteran complained of cold intolerance in his 
left knee as well as pain and difficulty climbing stairs.  He 
had no effusion and extension was to 0 degrees with flexion 
to 60 degrees.  

The veteran was afforded another VA examination to determine 
the severity of his left knee disability in December 2005.  
He complained of moderate to severe pain and stiffness in his 
left knee.  He denied any significant instability, giving 
way, or locking.  The veteran also stated that he had no 
significant flare-ups, but would experience episodic pain on 
a daily basis.  The veteran noted that he was able to perform 
the activities of daily living, although his time spent 
walking and standing was limited.  He retired from his 
employment at the post office in August 2005 because of his 
left knee.  

The veteran was observed to walk with a limp.  Upon physical 
examination, the left knee had slight crepitus, swelling, and 
joint line pain.  During range of motion tests, he lacked 5 
degrees of extension and was able to flex his knee to 65 
degrees with pain beginning at 60 degrees.  The anterior and 
posterior cruciate ligaments and anterior and posterior 
drawers were relatively stable, but there was some minimal 
instability of the medial collateral ligament with obvious 
stress.  The lateral collateral ligament was normal and 
stable.  There was no significant subluxation of the knee.  
The examiner noted that upon resisted extension and flexion 
there was no change to range of motion or the pain pattern.  
X-rays from March 2004 showed a total knee replacement 
without complications.  In a November 2006 addendum to the 
examination report, the examiner stated that the veteran 
would have significant restrictions on his employment due to 
his left knee condition such as no prolonged standing or 
walking greater than 10 to 30 minutes at a time, no squatting 
or bending of the left knee, and no lifting greater than 20 
pounds.  The examiner added that the post office deemed the 
veteran unemployable in August 2005 due to these conditions 
as the veteran had severe limitations of movement and 
function of his left knee. 


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

Replacement of the knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy under 
Diagnostic Code 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees,  a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

Based on a review of the evidence of record, the Board has 
determined that for the period prior to February 4, 2004, a 
disability rating in excess of 20 percent is not warranted, 
and for the period from April 1, 2005, through December 21, 
2006, a disability rating in excess of 30 percent is not 
warranted.  The Board does find that for the period beginning 
December 22, 2005, separate ratings of 30 and 10 percent are 
in order.  

For the period prior to February 4, 2004, the Board notes 
that while the veteran had some limitation of motion of his 
left knee, during his September 2002 VA examination, his left 
knee had full extension to 0 degrees and flexion to 100 
degrees.  While he experienced increased pain upon repetitive 
testing, the examiner did not identify any additional loss of 
motion due to any of the DeLuca factors.  In addition, there 
is no objective evidence that the veteran's left knee 
manifested instability or locking during this period.  In 
addition, while extension was noted to be limited to 5 
degrees in August 2003, this degree of limitation of motion 
is considered noncompensably disabling under Diagnostic Code 
5261.  Therefore an increased disability evaluation is not 
appropriate for the period prior to February 2, 2004.  

With respect to the period beginning April 1, 2005, the Board 
finds that a disability evaluation in excess of 30 percent 
for limitation of motion or weakness is not warranted.  At 
his most recent VA examination in December 2005, range of 
motion of the veteran's left knee lacked 5 degrees of 
extension and flexion was to 65 degrees with pain beginning 
at 60 degrees.  None of the medical evidence for this period 
shows that the veteran experienced severely painful motion or 
severe weakness as required for a disability rating of 60 
percent under Diagnostic Code 5055.  In this regard, the 
Board notes that while the veteran complained of some pain 
upon range of motion testing at his most recent VA 
examination, the medical evidence does not establish the 
presence of severe pain during motion, nor is there any 
evidence of weakness in his left knee.  Furthermore, 
extension of his left knee was not limited to more than 5 
degrees.  The veteran did not allege flare ups, and there was 
no additional functional impairment upon resistive range of 
motion testing.  The record does establish that the veteran 
retired from his job in August 2005 due to his left knee 
disability; however, he is currently able to perform all the 
activities of daily living.  Accordingly, the disability does 
not warrant a compensable rating under Diagnostic Code 5261, 
and the currently assigned rating of 30 percent is the 
maximum authorized for limitation of flexion.  

The evidence does demonstrate that the veteran was found to 
have minimal instability of the medial collateral ligament at 
his December 2005 VA examination. As the record contains no 
earlier evidence of instability of the left knee, the Board 
finds that the veteran is entitled to a separate 10 percent 
rating for his right knee under Diagnostic Code 5257 for 
slight instability from December 22, 2005.  There is no basis 
in the record for finding that the instability more nearly 
approximates moderate than slight.  Accordingly, it does not 
warrant more than a 10 percent rating.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria. While the record 
contains an addendum medical opinion from the December 2005 
VA examiner that the veteran has significant restrictions to 
his employability because of his left knee condition, it is 
due to the functional impairment of the knee that the 
disability warrants ratings of 30 and 10 percent.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the current evaluations.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the veteran's left knee 
disability warrants a 20 percent disability rating for the 
period prior to February 4, 2004, a 30 percent disability 
rating for the period from April 1, 2005, through December 
21, 2005, and separate ratings of 30 and 10 percent beginning 
December 22, 2005, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


